892 F.2d 73
SUN STUDS, INC., Plaintiff-Appellant,v.ATA EQUIPMENT LEASING, INC., Applied Theory, Inc. and U.S.Natural Resources, Inc., Defendants/Cross-Appellants.
Nos. 87-1509, 87-1515.
United States Court of Appeals, Federal Circuit.
Dec. 20, 1989.

1
Appealed from:  United States District Court for the District of Oregon.


2
Don H. Marmaduke, of Tonkon, Torp, Galen, Marmaduke & Booth, Portland, Or., for plaintiff-appellant.   With him on the brief were Barbee B. Lyon, of Tonkon, Torp, Galen, Marmaduke & Booth, Portland, Or., and William A. Birdwell, of Spears, Lubersky, Campbell, Bledsoe, Anderson & Young, Portland, Or.


3
David W. Axelrod, of Schwabe, Williamson & Wyatt, Portland, Or., for defendants/cross-appellants.   With him on the brief was Robert L. Harrington, of Portland, Or.

ORDER

4
Upon further consideration of the suggestion for rehearing in banc that was accepted on August 16, 1989, 882 F.2d 1583, it now appearing that theacceptance was improvident,


5
IT IS ORDERED that the suggestion for rehearing in banc be, and the same hereby is, declined.   The court's opinion issued on March 31, 1989, appearing at 872 F.2d 978, as modified by order on July 3, 1989, 872 F.2d 994, is reinstated.